              Case 2:20-cr-00220-RSL Document 20 Filed 02/02/21 Page 1 of 3




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                                Case No. CR20-220RSL

10                           Plaintiff,                          ORDER GRANTING
11                      v.                                       UNOPPOSED MOTION TO
                                                                 CONTINUE TRIAL AND
12      SCOTT SALLEY,                                            PRETRIAL MOTIONS
13                           Defendant.                          DATES

14
15         This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
16 Pretrial Motions Dates.” Dkt. # 19. Having considered the facts set forth in the motion, and
17 defendant’s knowing and voluntary waiver, Dkt. # 19 at 5, the Court finds as follows:
18 1.      The Court adopts the facts set forth in the unopposed motion: specifically, that substantial
19 discovery has been provided, that defense counsel requires additional time to investigate, and
20 that there is a possibility that defendant will undergo a psychosexual evaluation, which normally
21 takes two to three months to complete. Dkt. # 19. The Court accordingly finds that a failure to
22 grant a continuance would deny counsel, and any potential future counsel, the reasonable time
23 necessary for effective preparation, taking into account the exercise of due diligence, within the
24 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25 2.      Considering the recommendations made by the Centers for Disease Control and
26 Prevention (“CDC”) and Public Health for Seattle and King County regarding social distancing
27 measures and restrictions required to stop the spread of disease, at this time it is not possible to
28 proceed with a jury trial in this case. See W.D. Wash. Gen. Order Nos. 15-20, 18-20. Due to the
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DATES - 1
              Case 2:20-cr-00220-RSL Document 20 Filed 02/02/21 Page 2 of 3




 1 Court’s reduced ability to obtain an adequate spectrum of jurors, and the impact of the
 2 aforementioned public health recommendations on Court operations, the Court finds that a
 3 failure to continue the trial date in this case would likely result in a miscarriage of justice, as set
 4 forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 5 3.      The Court finds that the additional time requested between February 22, 2021 and the
 6 proposed trial date of May 3, 2021, is a reasonable period of delay. The Court finds that this
 7 additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 8 considering all the facts set forth above.
 9 4.      The Court further finds that this continuance would serve the ends of justice, and that
10 these factors outweigh the best interests of the public and defendant in a speedier trial, within
11 the meaning of 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen. Order Nos. 15-20, 18-20.
12 5.      Defendant has signed a waiver indicating that he has been advised of his right to a speedy
13 trial and that, after consulting with counsel, he has knowingly and voluntarily waived that right
14 and consented to the continuation of his trial to a date up to and including June 3, 2021, Dkt.
15 # 19 at 5, which will permit his trial to start on May 3, 2021.
16         IT IS HEREBY ORDERED that the trial date shall be continued from February 22, 2021,
17 to May 3, 2021, and pretrial motions are to be filed no later than April 2, 2021.
18         IT IS FURTHER ORDERED that the period of time from the current trial date of
19 February 22, 2021, up to and including May 3, 2021, shall be excludable time pursuant to the
20 Speedy Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and
21 granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
22 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B)(i), (iv).
23         IT IS SO ORDERED.
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DATES - 2
           Case 2:20-cr-00220-RSL Document 20 Filed 02/02/21 Page 3 of 3




 1       DATED this 2nd day of February, 2021.
 2
 3
 4                                               A
                                                 Robert S. Lasnik
 5                                               United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DATES - 3
